Fourth Court of Appeals
                                San Antonio, Texas
                                    September 19, 2019

                                   No. 04-19-00410-CV

                    COBRA ACQUISITIONS LLC and Arty Straehla,
                                 Appellants

                                             v.

            Craig CHARLES, Julian Calderas, Jr., and AL Global Services, LLC,
                                      Appellees

                 From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CI22581
                       Honorable Antonia Arteaga, Judge Presiding


                                      ORDER
       Appellants’ motion for an extension of time to file their reply brief is GRANTED.
Appellants’ reply brief is due on or before October 15, 2019.


                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of September, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court